Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority Date:  02/16/2021
Assignee:  Micron Technology, Inc. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2021/0280428, hereinafter Zhang) further in view of Levy et al (US 9,449,831, hereinafter Levy).
With respect to claim 15 & 19, Zhang discloses an electronic device (Fig. 1B) comprising: a stack of alternating dielectric materials and conductive materials (102/104); a pillar region extending vertically through the stack (160 area - pillar region within stack); and a dielectric material (105) laterally adjacent to the dielectric materials and the conductive materials of the stack.
Zhang does not explicitly disclose dielectric material with deuterium containing material substantially free of hydrogen within the pillar region.
In an analogous art, Levy discloses dielectric material with deuterium containing material substantially free of hydrogen within the pillar region (Col 5, lines 20-35).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Zhang discloses invention and form deuterium containing material free of hydrogen to increase NBTI lifetime of the devices.
With respect to claim 16, Zhang/Levy discloses the electronic device of claim 15, wherein the deuterium containing dielectric material comprises silicon oxide, aluminum oxide, gadolinium oxide, hafnium oxide, niobium oxide, tantalum oxide, titanium oxide, zirconium oxide, hafnium silicate, silicon nitride, or silicon oxynitride (e.g. Zhang; Para 0024).
With respect to claim 17, Zhang/Levey discloses the electronic device of claim 15, wherein the deuterium-containing dielectric material comprises greater than about 90% deuterium and less than about 10% hydrogen (e.g. as claimed in claim 1 and cited – either the dielectric layer is essentially free of hydrogen or contains hydrogen).
With respect to claim 18, Zhang/Levy discloses the electronic device of claim 15, wherein the deuterium-containing
dielectric material is configured as an oxide material, a storage node, or a tunnel region of the
electronic device (Zhang; Para 0024).

Claim Objections
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: prior art as applied, does not disclose or render obvious the electronic device comprises a tunnel region adjacent to the channel region within the pillar region, and a storage node region adjacent to the tunnel region and extending continuously along a vertical direction of the pillar region, in combination of all other limitations of independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 15 & 19 have been fully considered but they are not persuasive.
Applicant argues as follows: 

    PNG
    media_image1.png
    224
    981
    media_image1.png
    Greyscale

Examiner respectfully disagree and submits the following:
As disclosed explicitly, Levy discloses (Chemical Vapor ‘Deposition’) CVD that is extensively used to deposit the material. When a hydrogen component is replaced with deuterium, it is obvious to one or an ordinary skilled in the art that resultant deposition would be ‘substantially’ hydrogen free.
Therefore, rejection of the claims is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816